Citation Nr: 0514156	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
lumbar diskectomy, L5-S1, with traumatic arthritis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1972.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran was afforded a personal hearing 
before the undersigned in February 2005.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's back disability is currently manifested by 
subjective complaints of debilitating pain with little 
intermittent relief and objective findings of muscle spasm, 
severe limitation of motion, and some evidence of 
neurological involvement.

2.  The veteran's service-connected low back disability is of 
such severity as to preclude him from securing and following 
any form of substantially gainful employment consistent with 
his education and work experience.


CONCLUSION OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a disability evaluation of 60 
percent, but no greater, for status post lumbar diskectomy, 
L5-S1, with traumatic arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 
(2002), Diagnostic Codes 5292, 5293 (2003), Diagnostic Codes 
5242, 5243 (2004).

2.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Service connection for lumbosacral strain was granted in 
March 1973.  A 20 percent disability evaluation was assigned.  
The veteran underwent a laminectomy in 1978.  The nature of 
the veteran's low back disability was re-characterized to 
reflect the post-operative status and the residuals related 
thereto.  By a rating action dated in February 1996, the 20 
percent disability evaluation assigned to the veteran's 
status post lumbar diskectomy, L5-S1, with traumatic 
arthritis, was increased to 40 percent.  The 40 percent 
disability rating was confirmed and continued by the Board in 
January 1999.

By the decision of February 1996, , the RO evaluated the 
veteran's low back disability pursuant to Diagnostic Code 
5293, intervertebral disc syndrome.  Under the rating 
criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2004)

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

Outpatient treatment records from the Jackson VAMC dated 
between October 1999 and February 2004 contain numerous 
references to the veteran experiencing muscle spasm in his 
low back.  Muscle spasm in the low back was also noted on 
examination in April 2001.  There are also findings in the 
outpatient records of complaints of numbness in the right leg 
and some radiation (radiculopathy) further down that 
extremity.  Although reflexes were plus two at the knees and 
there was no evidence of sensory loss, the veteran's most 
recent examination in April 2004 indicated that the veteran 
had pain radiating into his right hip, and that reflexes 
could not be elicited in the Achilles tendon of either lower 
extremity.  Straight leg raising produced pain.  

Range of motion of the lumbar was significantly limited.  The 
veteran was only able to achieve zero degrees of extension 
and 30 degrees of flexion.  He was noted to experience pain 
in both extremes of motion.  The examiner noted that the 
veteran's only relief from constant low back pain was with 
spinal injections, which provided little relief.  

The report of a January 2001 MRI indicated that there was 
marked diminution of the disc space height at L5-S1 with mild 
posterior and inferior bulging of the disc.  Neurological 
involvement could be seen.  Specifically, there was a small 
amount of enhancing tissue (scar tissue) around the S1 nerve 
within the spinal canal.  There was also asymmetry of the 
nerve roots at the L5-S1 level.

As noted above, a 60 percent disability evaluation is 
assignable under the "old" Diagnostic Code 5293 when there 
is evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  The 
evidence of record shows that the veteran's low back 
disability results in subjective complaints of debilitating 
pain with little intermittent relief and severe limitation of 
motion and objective findings of muscle spasm, limitation of 
motion, and some evidence of neurological involvement.  The 
MRI and treatment records cited above support such a finding. 

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Board finds that a 60 percent disability rating is 
warranted for the veteran's status post lumbar diskectomy, 
L5-S1, with traumatic arthritis.

Having granted a 60 percent rating for status post lumbar 
diskectomy, L5-S1, with traumatic arthritis, the next 
question before the Board is whether a higher disability 
rating is warranted.  A 100 percent schedular evaluation 
could be assigned under Diagnostic Code 5286 of the "old" 
rating schedule and Diagnostic Code 5241 (Spinal fusion) of 
the "new" rating schedule when there is evidence 
unfavorable ankylosis of the spine.  There is no evidence 
that the veteran experiences ankylosis of the lumbar spine.  
The record clearly shows that the veteran maintains an active 
range of motion of the lumbar spine.  A disability rating in 
excess of 600 percent for the veteran's low back disability 
would be inappropriate.

The veteran contends that his service-connected low back 
disability has rendered him unemployable.  He states his back 
disability is productive of significant physical impairment, 
which has rendered him unable to secure and follow any form 
of substantially gainful employment consistent with his 
education and occupational experience.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a) (2004).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent. In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2004).

By virtue of this decision, the veteran's service-connected 
status post lumbar diskectomy, L5-S1, with traumatic 
arthritis is now rated as 60 percent disabling.  He therefore 
meets the schedular rating requirement for a total disability 
evaluation based on individual unemployability.  

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment. That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the veteran's service connected low back 
disability, and the symptoms reasonably attributed thereto, 
preclude more than marginal employment.  The Board is 
particularly persuaded by the report of the veteran's April 
2004 VA examination.  In that report, the examiner stated 
that the veteran has a chronic back condition that prevents 
him from being to do any activity at employment that would 
require extended standing, walking, lifting, bending, 
stooping, or climbing.  Observing that he could do work that 
would be sedentary, the examiner noted that the veteran would 
still have to have the liberty to get up and move about 
periodically in order to prevent an exacerbation of his back 
symptoms from the sedentary activities.  The examiner further 
observed that the probability of the veteran being hired in a 
sedentary job was "very slight" because of the increased 
risk of liability in hiring someone with a preexisting back 
disability.  In other words, the examiner felt it would be 
very difficult for the veteran to find someone willing to 
hire him.  Such a report only provides evidence in support of 
this claim. 

While there is evidence that the veteran has several non-
service-connected disorders (bilateral knee disability and a 
nervous condition) as well as the service-connected back 
disorder that contribute to him being unemployable, the non-
service connected disorders must be completely disregarded.  
See 38 C.F.R. § 3.341(a) (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  Nonetheless, the Board finds that his 
service-connected low back disability, when reviewed alone, 
more likely than not renders him unemployable.  That is to 
say, the nature and extent of his service-connected back 
disability, particularly in light of the findings of the 
April 2004 VA examination report, is such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment regardless of his non-
service-connected disabilities.  Accordingly, with resolution 
of reasonable doubt in the veteran's favor, a total 
disability evaluation based on individual unemployability is 
warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April 2001 and May 2002, and prior to the 
initial adjudication of the claims on appeal, the RO advised 
the veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for increased rating and 
for a total disability evaluation based on individual 
unemployability, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The RO further requested 
that the veteran was also send any evidence to VA that might 
be pertinent to the claim.  These letters fully provided 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).

The July 2001 rating decision, May 2002 rating decision, 
February 2004 Statement of the Case (SOC), and September 2004 
Supplemental Statement of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increased rating and a total 
disability evaluation based on individual unemployability.  
The February 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, the VA has satisfied 
its "duty to notify" the veteran.

Treatment records from the Jackson VA Medical Center (VAMC) 
have been associated with the claims folder.  The veteran has 
not identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Noting that the veteran 
was in receipt of disability benefits through the Social 
Security Administration (SSA), the RO attempted to obtain the 
veteran's file from the SSA.  A Report of Contact dated in 
February 2004 indicates that the veteran's SSA file could not 
be located despite a diligent search.  The SSA was only able 
to inform the RO that the veteran had been granted benefits 
effective from July 1993.  The veteran was most recently 
examined for VA purposes in April 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  Indeed, the Board notes that 
the veteran has not claimed that VA has failed to comply with 
the notice or duty to assist requirements of the VCAA.


ORDER

Entitlement to a 60 percent disability rating for status post 
lumbar diskectomy, L5-S1, with traumatic arthritis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total disability evaluation based on 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


